Citation Nr: 1708892	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  08-18 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a higher rating for damage to muscle groups (MGs) I & II, currently evaluated as noncompensable prior to May 28, 2008, and as 10 percent disabling thereafter.

3.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to April 1971.

This case initially came to the Board from August 2003, November 2006, and February 2009, rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The August 2003 rating decision, in pertinent part, denied a compensable evaluation for damage to MGs I & II.  The November 2006 rating decision, in pertinent part, denied service connection for hepatitis C.  The February 2009 decision continued the noncompensable rating for damage to MGs I & II and denied entitlement to SMC based on loss of use of a creative organ.

A March 2006 rating decision denied entitlement to a TDIU.  Nevertheless, TDIU is an element of all claims for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran is in receipt of a 100 percent rating for posttraumatic stress disorder (PTSD) from June 30, 2005.  This renders moot any claim for a TDIU that is predicated in any part based on psychiatric symptomatology from June 30, 2005.  The Veteran would not be entitled to a TDIU for the same disability for which a 100 percent rating is in effect.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  A TDIU could theoretically still be warranted from June 30, 2005, if the evidence shows that service-connected disabilities other than that assigned a 100 percent rating preclude substantially gainful employment.  Bradley v. Peake, 22 Vet.App. 280 (2008).  

A July 2009 rating decision granted a 10 percent rating for damage to MGs I & II from May 28, 2008.

In February 2012, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In an April 2012 decision, the Board granted the Veteran's claim of service connection for hepatitis B and remanded his claims of service connection for hepatitis C, an increased rating for MGs I & II, and SMC based on loss of use of a creative organ, to the Agency of Original Jurisdiction (AOJ) for further development.  The Board also remanded his claims for an initial compensable rating for a left anterior chest scar and a rating higher than 10 percent for a penetrating shell fragment wound with damage to muscle group XXI, with retained foreign bodies, for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  The SOC was issued in June 2014, but the Veteran did not perfect his appeal and the claims are therefore not in appellate status.

In October 2008, the Veteran noted the initial noncompensable rating assigned for his shrapnel wound and stated that the "VA made a clear and unmistakable error" granting a noncompensable rating knowing the muscle damage the injury caused (10/21/02 VBMS VA 21-4138 Statement in Support of Claim).  It is unclear if, by this statement, the Veteran is raising a claim of whether there was clear and unmistakable error in the September 14, 1971 rating decision that granted service connection for damage to MG I and II and assigned an initial noncompensable rating from April 30, 1971.  The matter has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action including clarifying the Veteran's intent.  38 C.F.R. § 19.9(b) (2016).





FINDINGS OF FACT

1.  The weight of the evidence fails to show current hepatitis C.

2.  The Veteran had a deep penetrating wound of short track from a single fragment to the left upper extremity with damage to MGs I & II.

3.  MGs I & II act upon a single unankylosed joint (the left shoulder joint).

4.  Throughout the appeal period, moderate injury to MGs I and II is shown; the preponderance of the medical and other evidence of record does not demonstrate moderately severe injury to MGs I and II.

5.  A separate or higher rating is not warranted based on limitation of motion in the left arm.

6.  The weight of the evidence does not establish neurological impairment related to service-connected damage to MGs I & II.

7.  The weight of the evidence does not show loss of use of a creative organ due to service-connected disabilities, including diabetes mellitus, type II.

8.  Since January 4, 2005, the Veteran's service-connected disabilities have precluded substantially gainful employment for which his education and occupational experience would otherwise qualify him; the weight of the evidence is against a finding that the aggregate effects of all service-connected disabilities other than PTSD would, standing alone, preclude substantially gainful employment.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


2.  The criteria for a 10 percent rating, but no higher, for damage to Muscle Group I have been met throughout the appeal period, including prior to May 28, 2008.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.73, Diagnostic Code 5301 (2016).

3.  Resolving doubt in the Veteran's favor, the criteria for a separate 20 percent rating for damage to Muscle Group II have been met.  38 U.S.C.A. §§ 1155, 5103, 5107(b); 38 C.F.R. §§ 3.102, 4.73, Diagnostic Code 5302 (2016).

4.  The criteria for SMC based on loss of use of a creative organ have not been met as a matter of law.  38 U.S.C.A. § 1114 (k) (West 2014); 38 C.F.R. § 3.350(a) (2016) 

5.  The criteria for a TDIU have been met since January 4, 2005; the award is moot effective June 30, 2005.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.3, 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In letters dated in May 2003, July and October 2005, June and October 2008, and May, June, and September 2009, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured.

The Veteran underwent VA examinations in July 2006, and July and November 2008, and the examination reports are of record.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the Veteran's hearing, the issues were identified, including the evidence needed to substantiate the appeals.  There was a discussion of possible evidence that could substantiate the claims and testimony lead to the April 2012 remand to obtain identified evidence and examinations.  The Bryant duties were thereby met.

The Board's April 2012 remand instructed that the Veteran be scheduled for VA examinations; the RO was also instructed to obtain VA medical records since August 2009.  There has been substantial compliance with this remand, as he underwent VA examinations in June 2014 and VA medical records, dated to May 2014, were obtained.

The June 2014 VA medical opinions are adequate for rating purposes. as the claims file was reviewed, the examiner reviewed the pertinent history, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The June 2014 opinions cured the deficiencies in the earlier opinions; hence, the Board insured that its remand instructions were complied with.   

The July 2008 and June 2014 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners considered an accurate history, and provided findings sufficient to rate the injury to muscle groups I & II disability.  

In January 2017, the Veteran's representative stated that "the Veteran maintains his muscle injury has worsened in severity...the last [VA examination] was conducted in June 2014, which was over 2 years ago" and a new VA examination should be scheduled (2/8/17 VBMS Appellate Brief, pp. 3-4).  However, there is no other indication that the Veteran's claimed disability has worsened since the last related VA examination other than the representative's unsubstantiated statement.  The Board finds that there is no basis to obtain a more current examination in this case.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination).

There is no evidence or argument that there is additional notice or assistance that would be reasonably likely to further substantiate the claims.

The Board finds the duties to notify and assist have been met. 

II. Facts and Analysis

A. Service Connection

Contentions

The Veteran asserts that he has hepatitis C that had its onset during active service.  During his Board hearing, the Veteran explained that he had a morphine shot after he was wounded in Vietnam and questioned its sterility.  See February 2012 Board hearing transcript at page 2.  A chest tube was inserted and he used a pint of his own blood.  Id. at 3.  The Veteran believed his wound treatment caused the development of his liver problems.  Id. at 3-4.




Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, but not hepatitis C, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309 (a)).  Service connection will be conceded if such disease is identified in service and at any time thereafter.  38 C.F.R. § 3.303 (b).

Additionally, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).

Service incurrence for certain diseases, but not hepatitis C, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  A veteran who served on land in Vietnam is presumed to have had such exposure.  VA has extended this presumption to veterans who served in other areas where Agent Orange is known to have been used.  Id.  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 160 (1998).  Thus, presumption is not the sole method for showing causation. 

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions such as the origin of hepatic pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Analysis

In a March 2008 rating decision, the RO essentially conceded that the Veteran was exposed to Agent Orange while on active duty.  This was based on military personnel records showing that he served in the Republic of Vietnam from October 1969 to September 1970 and may have been exposed to herbicides (see e.g., 5/21/71 VBMS Certificate of Discharge from Active Duty).  Though not binding on the Board, the Board accepts this finding.

Service connection for hepatitis C, as due to exposure to herbicides, is not warranted on a presumptive basis.  Indeed, hepatitis C is not among the diseases listed under 38 C.F.R. § 3.309 (e).  Therefore, presumptive service connection is not warranted.

In any event, the Veteran is not precluded from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120.

Service treatment records do not reflect treatment for hepatitis C or symptoms thereof.

The post-service evidence includes an October 1992 private laboratory test report that was negative for hepatitis C (10/31/05 VBMS Medical Treatment Record Non Government Facility, p. 10).

A June 2005 private treatment record includes an assessment of hepatitis B, for which a liver biopsy was ordered (10/31/05 VBMS Medical Treatment Record Non Government Facility, p. 1).  Results of the liver biopsy performed days later include severe steatosis and mild steatohepatitis 10/31/05 VBMS Medical Treatment Record Non Government Facility, p. 3).

The record also includes the July 2006 VA examination report in which the examiner, based on private laboratory reports, indicated that the Veteran had no known history of hepatitis C from the records he reviewed.

Elevated liver enzymes are noted in a March 2007 private medical record (5/30/07 VBMS Medical Treatment Record Non Government Facility).

July 2009 VA outpatient records reflect that the Veteran reported a history of hepatitis C (5/6/14 VVA CAPRI (1st set), p. 297).  The assessment included hepatitis C.  

In a November 2011 letter, VA medical personnel advised the Veteran that his liver tests were still abnormal (5/6/14 VVA CAPRI (1st set), p. 151).  The underlying cause of the abnormality was not mentioned.

VA outpatient records in March and August 2012 show that the Veteran hepatitis B; hepatitis C is not mentioned (5/6/14 VVA CAPRI (1st set), pp. 102, 104-106).

In June 2014, a VA examiner reviewed the Veteran's service treatment records that described his October 1969 shell fragment wound with no artery or nerve involvement and a chest tube that was inserted.  The records do not detail any surgery or blood transfusion.  The Veteran was returned to active duty then separated.

The examiner stated that the Veteran "does not have and never had Hepatitis C."  According to Veteran, in 1976 he donated blood and was told he had antigens in his liver.  In 1980, he developed jaundice and was treated by private physician but no hepatitis serology was performed.  On September 30, 1992, his laboratory tests results were negative for hepatitis C, hepatitis B e antigen and antibody.  On June 13, 2005, tests were positive for hepatitis B core antibody, hepatitis B surface antibody, and hepatitis B e antibody.  The Veteran was drinking heavily during this period and had a liver biopsy done on June 3, 2005 that showed steatohepatitis with no fibrosis-diagnostic of "UNRELATED non alcoholic steatohepatitis (NASH)".

The examiner discussed the Veteran's hepatitis risk factors and observed that hepatitis B is a blood and body fluid transmission (disease).  There was no history of intravenous drug abuse (IVDA).  The Veteran claimed blood transfusion during fragment injury (no documentation).  He had one tattoo in 2004 and no piercings.  The Veteran had heavy alcohol use from 1971 to 1989-1990 and had less than ten sexual partners who were heterosexual with no anal sex.  He denied sharing of razors, toothbrush, et al., and sniffing drugs.

The examiner stated that there were currently no symptoms of hepatitis.  When seen in the VA outpatient gastroenterology clinic in July 2012 for follow up of abnormal liver tests, it was reported that the Veteran likely had NASH as indicated by his ultrasound, liver biopsy and normal hepatitis serology (with exception of hepatitis B workup that indicated exposure to the virus, but was now immune).

The examiner reviewed the Veteran's laboratory and other test findings, noting that results of a March 2012 hepatitis C genotype were negative.  The examiner checked no to the question of whether the Veteran had been diagnosed with hepatitis C.

Since the 2014 VA physician's opinion was based on a review of the pertinent history, and was supported by a detailed rationale, it provides compelling evidence against the Veteran's claim.  The VA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295. 

While earlier evidence suggested that the Veteran had current hepatitis C, the VA opinion is more probative because the physician-examiner had the opportunity to review the entire record, including all of the extensive diagnostic testing.  The examiner's opinion was more informed and he also provided more extensive reasoning for his conclusions. 

Where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission.  Romanowsky v. Shinseki, 26 Vet. App. at 303.  The VA opinion clearly supports a finding that the earlier reports of hepatitis C were incorrect.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225. 

Indeed, a lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77. 

In this case, a diagnosis of hepatitis C is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of liver disorders is not readily recognizable by a layman, such as varicose veins or acne.  Thus, the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes symptoms of abdominal pain and nausea that led to blood tests that revealed no hepatitis C disease.

In sum, a preponderance of the evidence is against the claim for service connection for a hepatitis C, including as due to exposure to herbicides.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


B. Increased Rating

1. Muscle Groups I & II

Contentions

The Veteran asserts that his service-connected damage to MGs I & II disability caused "constant, unbearable pain" that affected his ability to work (4/30/03 VBMS VA 21-4138 Statement in Support of Claim).  During his Board hearing, he reported having muscle spasms, decreased range of motion, and a need for assistance to dress.  See February 2012 Board hearing transcript at page 5.  He had a TENS unit and took 100 milligrams of ibuprofen for pain; and muscle relaxers were prescribed that made him dizzy.  Id. at 7.  He last worked for the United States Post Office and, during his last few months, worked in a job that required he pick up packages that he was unable to do because of back pain.  Id. at 8.  He was eligible to retire so he did.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the rating period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, the Veteran is entitled to a staged rating for his disability where indicated by the evidence. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).

The Veteran's statements describing the symptoms of his service-connected damage to MG I & II disability are deemed competent.  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Rating Criteria

Diagnostic Code 5301 addresses injuries to Muscle Group I.  Muscle Group I involves the extrinsic muscles of the shoulder girdle: (1) trapezius; (2) levator scapulae; and (3) serratus magnus.  Under Diagnostic Code 5301, for a nondominant arm, a slight disability warrants a noncompensable rating, a moderate disability warrants a 10 percent rating, a moderately severe disability warrants a 20 percent rating, and a severe disability warrants a 30 percent rating, the highest rating available under the diagnostic code.  38 C.F.R. § 4.73.

Diagnostic Code 5302 addresses injuries to Muscle Group II.  Muscle Group II involves the extrinsic muscles of the shoulder girdle: pectoralis major II, the latissimus dorsi and teres major, pectoralis minor, and rhomboid muscles.  Under Diagnostic Code 5302, for a nondominant arm, a slight disability warrants a noncompensable rating, a moderate disability warrants a 20 percent rating, a moderately severe disability warrants a 20 percent rating, and a severe disability warrants a 30 percent rating, the highest rating available under the diagnostic code.  38 C.F.R. § 4.73.

Disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56 (d).  A through-and-through injury shall be rated as no less than a moderate injury for each group of muscles damaged. 38 C.F.R. § 4.56 (b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  38 C.F.R. § 4.56 (c).

A slight muscle injury anticipates a simple muscle wound without debridement or infection and with a history of a superficial wound with brief treatment and no cardinal signs or symptoms of muscle disability, such as loss of power, weakness, fatigue-pain, or impairment of coordination and uncertainty of movement.  Objective findings of a slight disability include a minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or retained metallic fragments.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of the muscles results from through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History and complaint include service department or other evidence showing in-service treatment for the wound, and consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings include entrance and (if present) exit scars indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold fatigue when compared to the sound side.  38 C.F.R. § 4.56 (d)(2). 

Moderately severe disability of muscles results from through and through or deep penetrating wound by a small high velocity missile or large low velocity missile with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint include service department or other evidence showing hospitalization for a prolonged period for treatment of wound and there is a record of consistent complaint of the cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements.  Objective findings include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56 (d)(3).

Severe disability of muscles results from through and through or deep penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or with shattering bond fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring.

When rating muscle injuries in the same anatomical region, VA regulations provide that the combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d) (2016).  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55 (e).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).

VA's policy is to treat actually painful, unstable, or malaligned joints as warranting at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation applies to any service-connected joint disability, not just arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40 , before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. at 32, 33, 43.

Pyramiding, meaning the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Background

The record shows that, on October 25, 1969 the Veteran sustained a penetrating fragment wound from a grenade, intrapulmonary to the left chest with a left lung contusion (9/8/14 VBMS STR Medical, p. 5).  There was no artery or nerve involvement.  A chest tube was inserted.  The available records do not include details of any surgery, and there are no details of any blood transfusion.  He was hospitalized for five days and then transferred to another medical facility.  Id. at 8.  The Veteran was returned to active duty in December 1969, and then separated.  Id. at 22.  The shrapnel is still in his left lung.




Analysis

Schedular Rating

The RO received the Veteran's current increased rating claim on April 30, 2003.

After a review of all the lay and medical evidence of record, the Board finds that for the entire rating period, the Veteran's service-connected damage to MGs I & II approximates a rating based on moderate injury to Muscle Groups I and II. 

In September 1971, the Veteran was initially assigned a noncompensable rating based on injury to Muscle Groups I and II, that was rated under Diagnostic Code 5201 (MG I).  VA examinations indicate involvement of Muscle Groups I and II.  A June 2003 VA examination identifies involvement of the left scapula (which would involve MG I & II).  A July 2008 VA examination identifies involvement of left trapezius and left serratus anterior muscles (that would be MG I).  The June 2014 VA examiner noted involvement of the latissimus dorsi (that would be MG II).  Accordingly, the Board finds that consideration of whether separate ratings are available under Diagnostic Codes 5301 and 5302 is warranted. 

The VA Schedule for Rating Disabilities for muscle injuries was revised, effective July 3, 1997.  See 62 Fed. Reg. 30235 (June 3, 1997).  This included revisions to 38 C.F.R. §§ 4.55 and 4.56, that pertain to the principles of combined ratings for muscle injuries and the evaluation of muscle disabilities.  At the time of service connection was granted in September 1971, pursuant to a claim for benefits filed at discharge, the Veteran was assigned a noncompensable rating under Diagnostic Code 5301 for damage to MGs I & II (a separate 10 percent rating was assigned under Diagnostic Code 5321 for a penetrating shell fragment wound with damage to MG XXI and retained foreign bodies).  

The provisions of 38 C.F.R. § 4.55 applicable at the time of the initial grant of service connection, provided that muscle disabilities in the same anatomical region will not be combined.  The rating for the major group instead will be elevated from moderate to moderately severe or from moderately severe to severe according to the aggregate impairment of function of the applicable extremity.  Two or more severe muscle disabilities affecting the motion (particularly strength of motion) about a single joint could be combined as long as the combined is not more than the rating for ankylosis of that joint at an intermediate angle.  The Board notes, however, that severe damage to more than one muscle group was not indicated at the time of the Veteran's initial grant of service connection. 

Effective from July 3, 1997, 38 C.F.R. §§ 4.55 and 4.56 no longer preclude separate ratings for Muscle Group disabilities to the same anatomical region where those Muscle Group disabilities act on the same joint.  Currently, "[a] through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged."  38 C.F.R. § 4.56 (b) (2016).  38 C.F.R. § 4.55 (d) now provides that "[t]he combined evaluation of Muscle Groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the shoulder." 

In Jones v. Principi, the Court held that, pursuant to the post-1997 version of 38 C.F.R. § 4.56 (b), a veteran is entitled to separate ratings for "'each group of muscles damaged' as a result of "'[a] through-and-through injury with muscle damage.'"  18 Vet. App. 248, 258  (2004) (quoting 38 C.F.R. § 4.56 (b)).  While a through-and-through injury is not indicated by evidence of record in the Veteran's case, as the Board will discuss in more detail below, evidence of record has identified the presence of a deep penetrating wound of short track from a single shrapnel fragment as described for a moderate muscle injury to Muscle Group I and II.

The Board notes that functioning under Muscle Groups I and II involves movement that includes elevation and abduction of the arm to or above shoulder level, depression of the arm from overhead to hanging at the side, and stabilization of the shoulder against injury in strong movements, that is consistent with the Veteran's left shoulder complaints.  See also 38 C.F.R. § 4.73, Diagnostic Codes 5301-5302 (addressing the function of Group I and II).  

Thus, to afford the Veteran every benefit in conjunction with his claim, the Board finds that the assignment of separate ratings under Diagnostic Codes 5301 and 5302 for damage to Muscle Groups I and II is warranted.  Specifically, the Board 
finds that each muscle group injury should be evaluated as moderate in degree.

VA's Adjudication Procedure Manual provides additional guidance with respect to rating muscle injuries, to include the applicability of combined ratings for muscle injuries under 38 C.F.R. § 4.55.  See M21-1, Part III, Subpart iv, 4.A.11, g.  Under those guidelines, if more than one muscle group is injured or affected or if the injured muscle group acts on a joint, it is necessary to determine whether the affected muscle groups are in the same or different anatomic regions, and whether the muscle groups are acting on a single joint or multiple joints.  Id.  Guidance under M21-1, Part III, Subpart iv, 4.A.11, g, provides that, if the muscle injuries are in the same anatomical region, act on a single joint, and involve Muscle Groups I and II, separate disability evaluations are to be assigned for each muscle group; however, the combined evaluation cannot exceed the evaluation for unfavorable ankylosis of the shoulder. 

The provisions of 38 C.F.R. § 4.55 (d) direct that the combined evaluation of muscle groups acting upon a single ankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the shoulder.  Instead, 38 C.F.R. § 4.55 (c)(1) provides that, in the case of an ankylosed shoulder, if Muscle Groups I and II are severely disabled, the evaluation of the shoulder joint under Diagnostic Code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups themselves will not be rated.  38 U.S.C.A. § 4.71 a provides for a maximum 40 percent rating for unfavorable ankylosis of scapulohumeral articulation (minor) under Diagnostic Code 5200.

Based on the guidance provided under VA's Adjudication Procedure Manual and a review of the provisions of 38 C.F.R. § 4.55 (c)(1) and (d), the Board finds that a separate rating may be assigned for injuries to Muscle Groups I and II in this case.  However, the combined rating shall not exceed 50 percent, and if the disability is shown to be severe in degree, a maximum 50 percent rating under Diagnostic Code 5200 will be assigned in lieu separate ratings under Diagnostic Codes 5301-5302. 

The Board finds that the Veteran's service-connected left upper extremity disability approximates a rating based on moderate injury to Muscle Groups I and II.  Medical evidence does not reflect moderately severe injury to Muscle Groups I and II. 

During combat duty in October 1969, the Veteran sustained shrapnel wounds to the left chest with contusion to the left lung (9/8/14 VBMS STR Medical, pp. 4-5).  He responded to treatment that included a chest tube.  X-rays in service showed no evidence of fracture or dislocation.  There was one metallic foreign body about 1 by 2 centimeters (cm) in length outside the left rib cage.  Id. at 17, 24.  

Service treatment records include numerous complaints of pain in the  wound area (9/8/14 VBMS STR Medical, pp. 16- 55).  On December 2, 1970, the Veteran reported pain in his scars.  Id. at 46.  There was full range of motion of the shoulder and musculature of the shoulder girdle.  The impression was well-healed fragment wound with pain secondary to adhesion of scars.  An X-ray showed a fragment just below the 5th rib anteriorly.

When examined in February 1971, prior to discharge, the Veteran was noted to have a scar in the medial aspect of his left scapula 4 by 2 cm and a 3 cm scar inferior to the area of his left pectoralis major (9/8/14 VBMS STR Medical, p. 11).  

A July 1971 VA examination report indicates that the Veteran was hit by a fragment mortar round that struck him in the left interscapular region and penetrated the chest wall.  He was hospitalized for treatment and rejoined his unit two months later.  Ten months later, the Veteran developed chest symptoms thought to be related to the original wound and thoracostomy drainage (service treatment records were not available for the examiner's review).  The Veteran complained of sharp pains in his left chest and back on exertion.  X-ray of the chest showed the metallic foreign body outside the left rib cage.  There was a scar, 1 3/8 inches long opposite T7, 2 inches left of the posterior midline.  It overlay the trapezius and inferior border of the rhomboid and penetrated the intercostal muscles (MGs I, II, and XXI).  There was also a small stab wound anterior drainage (scar) over the 7th intercostal space in the left anterior axillary line. 

The Veteran had good shoulder rotation, lateral trunk flexion, and normal flexion-extension of his dorsal spine.  The examiner remarked that there was no demonstrable impairment of function of the chest wall, scapular, and extensor muscles of the dorsal spine.  There was referred pain suggesting the possibility of intercostal neuritis.  The diagnosis was penetrating shell fragment wound of the left infrascapular region affecting MGs I, II, and XXI residuals and "RMFB" (retained metallic foreign bodies).

Service connection for the damage to MGs I & II disability on appeal, has been in effect since the Veteran's discharge in April 1971. 

The Board finds that the left shoulder disability approximates a rating based on moderate injury to Muscle Groups I and II based on evidence of a deep penetrating wound of short track from a single shrapnel fragment, without the explosive effective of high velocity missile, residuals of debridement, or prolonged infection; consistent complaint of one or more cardinal signs and symptoms to include loss of power, weakness, lower threshold of fatigue, and fatigue pain; and entrance and exit scars, small or linear, indicating short track of missile through muscle tissue.  Diagnostic Code 5301 assigns a 10 percent rating for moderate disability to Muscle Group I and Diagnostic Code 5302 assigns a 20 percent rating for moderate disability to Muscle Group II.  See 38 C.F.R. § 4.73.  Accordingly, the Board finds that for the entire appeal period, a 10 percent rating, but not higher, is warranted for injury to Muscle Group I under Diagnostic Code 5301, and a separate 20 percent rating is warranted under Diagnostic Code 5302.

The June 2003 VA examination indicates injury from a high velocity missile (identified as shrapnel) to the chest and lung.  The Veteran reported that there was substantial bleeding. He was unable to be evacuated until about 18 to 20 hours later, when he was placed on a helicopter and taken back to the Evac Hospital.  Surgery was performed immediately consisting of debridement of the wound.  There was a hole in his back and this was packed and a chest tube was inserted from the front to relieve a collapsed lung.  The chest tube was left for about a week.  He was hospitalized for about 40 days and returned to the field.  The Veteran had intermittent shoulder pain at the wound entrance that was at the inferior angle of the left scapula over the top of the scapula to the anterior areas of the chest.  When the pain was severe he was unable to move either arm.  The pain disappeared after 10 minutes.  He occasionally awakened with pain.

A July 2008 VA examination indicates injury from mortar shrapnel to the left posterior back entering just below the Veteran's left shoulder, that entered his chest and caused collapse (8/27/08 VBMS Medical Treatment Record Government Facility).  The Veteran had muscle spasms that occurred daily in the left posterior shoulder; and pain in the scar to his neck.  The examiner identified a 4 by 1.2 cm vertical scar posterior to the left neck that was 18 cm inferior the scapula, indicating a short track of penetrating missile through muscle tissue.  There were no fasciculations or atrophy, and no reduction in joint excursion, weakness, pain, fatigability or loss of coordination, associated with any muscle injuries.  The examiner noted the Veteran's report of flare ups of daily muscle spasms, with neck pain twice a week.  There was no evidence that the functional impact of these flare-ups caused reduction in limitation for motion of the Veteran's shoulders, as the wounds were not near the joint.  The examiner stated that no muscles were destroyed but it appeared that the left trapezius and the left serratus anterior muscles (MG I) were injured and have been repaired.  There was no tremor, muscle wasting, and fasciculations noted.  There was no scar formation suggesting adhesions, and tendon damage, and no reduction in muscle strength or muscle herniation.  No joints were affected.

The June 2014 VA muscles injuries examination indicates injury from a penetrating muscle injury to MG II involving the muscles of the shoulder girdle: pectoralis major, latissimus dorsi and teres major, pectoralis minor, rhomboid.  Minimal scars with entrance/exit wounds were identified that were small or linear indicating short track of missile through muscle tissue.  The Veteran did not have known fascial defects or evidence of fascial defects associated with any muscle injuries.  Cardinal signs and symptoms associated with muscle injury included loss of power, weakness, lower threshold of fatigue, and fatigue pain.  The examiner commented that the Veteran's current muscle disability was "less than moderate."

Nevertheless, the Board concludes, overall, that the damage to MGs I and II approximates a rating based on moderate disability.  Although the examinations of record do not indicate loss of power, the record does demonstrate muscle spasms and flare-ups involving intensified symptoms.  However, the overall disability picture does not more nearly approximate the criteria for a moderately-severe injury for Muscle Group I and II.  See 38 C.F.R. § 4.56 (d)(3).  Specifically, there is no evidence prolonged infection, sloughing of soft parts, or intermuscular scarring associated with the initial injury, or prolonged period of hospitalization as contemplated for a moderately severe disability of the muscles. 

Findings from the June 2014 VA examination show that entrance and exit scars did not indicate a track of missile through one or more muscle groups but, instead, indicated a short track through muscle tissue as described for a moderate injury.  There was no indication on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  The Veteran did not have known fascial defects or evidence of fascial defects associated with any muscle injuries as shown by the June 2003, July 2008 and June 2014 examinations.  The VA examinations show that the Veteran had normal muscle tone and no muscle atrophy.  Finally, tests of strength and endurance compared with the sound side did not demonstrate positive evidence of impairment.  The June 2003, July 2008, and June 2014 VA examinations identified full strength against resistance (5/5) in the left upper extremity on objective testing. 

In June 2003, the Veteran reported that his pain affected his ability to work and, in August 2003, a VA physician assessed left shoulder pain-residual of remote trauma (12/30/03 VBMS Medical Treatment Record Government Facility, pp. 1-2).  The physician noted that the Veteran was able to return to work but could not be given light duty due to, apparently, that being a pre-employment problem for which the Post Office would not take responsibility.  The physician commented that the Veteran preferred to continue to work for the Post Office and attempt to find ways to control the pain.  

However, the Board finds that the described difficulties with heavy lifting, noted in the June 2003 examination report and August 2003 record, are considered by the Veteran's separately assigned ratings.  Additional functional limitations to lifting due to pain and weakness, insomuch as they are related to identified loss of power, weakness, lower threshold of fatigue, and fatigue pain are contemplated by the Veteran's assigned ratings under Diagnostic Codes 5301 and 5302.  Overall, the weight of the evidence is against a finding of moderately severe injury to Muscle Groups I and II, but rather more nearly approximates a rating based on a moderate injury to Muscle Groups I and II.

Moreover, the Board finds that the Veteran's combined rating under Diagnostic Codes 5301 and 5302 cannot exceed a 40 percent rating under Diagnostic Code 5200 based on unfavorable ankylosis of the left (minor) shoulder joint.  See 38 C.F.R. § 4.55 (d), M21-1, Part III, Subpart iv, 4.A.11, g.  In this case, the combination of the Veteran's separate 10 and 20 percent evaluations under 38 C.F.R. § 4.25 would result in a 28 percent rating for the left shoulder shrapnel wound.  Thus, higher ratings based on moderately severe muscle disability would not be assignable where the combined rating would exceed the maximum 40 percent rating under Diagnostic 5200 for unfavorable ankylosis of the shoulder joint.  Accordingly, the Board finds that the assignment of separate 10 and 20 percent ratings, but no higher, are warranted under Diagnostic Codes 5301 and 5302, based on moderate disability to Muscle Groups I and II.

Also for consideration is whether a separate or higher evaluation is warranted under applicable diagnostic codes pertaining to the orthopedic manifestations of the Veteran's left shoulder disability.  VA's Adjudication Procedure Manual provides that a separate evaluation for joint manifestations and muscle damage acting on the same joint are prohibited if both conditions result in the same symptoms.  M21-1, Part III, Subpart iv, 4.A.11, h.  Although limitation of motion is not directly discussed in 38 CFR 4.56, the provisions of the diagnostic codes within 38 C.F.R. § 4.73, that describe the functions of various muscle groups are describing motion.  Id.  Accordingly, the Board finds that joint manifestations in the left shoulder, represented by limitation of motion are already compensated through the assigned evaluations for the Veteran's muscle disability under Diagnostic Codes 5301-5302.  Moreover, the Veteran's ratings under Diagnostic Codes 5301-5302 were assigned based on moderate disability to the left shoulder, that specifically contemplates the effects of cardinal signs and symptoms of a muscle disability, to include loss of power, weakness, lower threshold of fatigue, and fatigue pain, and functioning of the muscles, including elevation and abduction of the arm to or above shoulder level, depression of the arm from overhead to hanging at the side, and stabilization of the shoulder against injury in strong movements.  Thus, the Board finds that separate ratings under Diagnostic Code 5201 for limitation of motion of the arm would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2016). 

The Board further finds that a higher rating is not warranted by alternately rating the Veteran's disability based on limitation of motion of the arm.  After a review of probative medical evidence of record, the Board finds that, the for the entire appeal period, the Veteran has limitation of motion of the left (minor arm) to shoulder level.  Private and VA treatment records, dated from December 2000 identify diagnoses of right shoulder impingement, rotator cuff bursitis, and acromioclavicular joint arthritis (see e.g.,  6/11/03 VBMS Medical Treatment Record Non Government Facility, p. 13; 12/3/03 VBMS Medical Treatment Record Government Facility, pp. 1, 4, 6-7).  The June 2014 VA examiner reported minimal degenerative joint disease.  VA and private medical records reflect pain and limited range of motion in the left shoulder.  In various lay statements, testimony, and during the course of private and VA treatment and VA examinations, the Veteran has identified chronic left shoulder pain, and an inability to perform activities requiring him lift heavy bags including while working for the United States Post Office since 1973 (and from which he retired in 2005).

VA examinations identify at least 90 degrees flexion, and at least 80 degrees abduction in the left arm.  Unfavorable ankylosis of the shoulder joint has not been indicated at any time.  The June 2003 VA examiner reported that the Veteran could reach with left arm overhead in a vertical position with his arm outstretched at 90 degrees abduction.  External rotation was to 60 degrees and internal rotation was to 45 degrees, which was normal, and other ranges of motion were completely normal.

The July 2008 VA examination shows daily flare-ups with left shoulder flexion and abduction from 0 to 180 degrees, shoulder extension and abduction from 0 to 50 degrees, and external and internal rotation from 0 to 90 degrees.  The examiner commented that, after three repetitions, there was no reduction in joint excursion, pain, weakness or fatigability with the upper shoulder girdle.

The June 2014 VA examination of the Veteran's shoulder and arm found full range of motion (left flexion and abduction from 0 to 180 degrees, with no additional loss of motion on after repetition), and the examiner noted that internal and external rotation of the bilateral shoulders, initial and repeat, was full and normal at 0-90 degrees, with no evidence of painful motion.  The examiner reported no history of flare-ups and no current flare-up.  Given the finding of full active motion, passive motion could not have been greater than the full motion demonstrated (and it would generally always be as good, if not better than active motion, since it is assisted).  See e.g. Correia v. McDonald, 28 Vet. App. 158 (2016) (finding that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint).

The June 2014 examiner reiterated that the Veteran had worked in a semi-physical capacity for numerous years (mail sorter); his shell fragment wound did not involve bones of the left shoulder; rather, it involved the Veteran's left latissimus dorsi that had a limited role in motions at shoulder; examination showed problems only in the right dominant hand; x-rays done in past showed acromioclavicular joint mild degenerative joint disease greater right; current examination and x-rays of the Veteran's left shoulder were unremarkable.

Accordingly, the Board finds that, even with consideration of the Veteran's functional limitations due to pain, weakness, and fatigability, he had range of motion of the right arm at shoulder level that did not approximate a 20 percent rating under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  As such, the Board finds that a 20 percent rating under Diagnostic Code 5201 would not be available to the Veteran and he is better served by his separately assigned ratings under Diagnostic Codes 5301 and 5302 based on injury to Muscle Groups I and II. 

The Board has also considered whether an evaluation is warranted under other potentially applicable provisions of the rating schedule.  In June 2003, the Veteran told the VA examiner that his post service jobs avoided heavy lifting, which was also noted in the August 2003 VA outpatient record, although the June 2014 VA examiner noted that the Veteran worked in manufacturing and semi-physical work sorting and lifting packages for the post office.  During the July 2008 VA examination, the Veteran complained of daily muscle spasms to the left posterior neck.

The Board finds that the Veteran is credible in identifying functional limitations due to his left shoulder disability.  His reported functional limitations, to include limitation to range of motion and limitations to overhead use of the arm, are specifically contemplated under his assigned rating under Diagnostic Codes 5301 and 5302.  Additional symptoms related to loss of power, weakness, lower threshold of fatigue, and fatigue pain are contemplated by such ratings that contemplate the cardinal signs and symptoms of a muscle disability.  The June 2014 VA examiner observed that the Veteran's current shoulder complaints/symptoms were "UNRELATED TO this SFW injury."  The examiner stated that bilateral shoulder X-rays in January 2010 showed degenerative disease of the acromioclavicular joints greater on the right that confirmed work and age-related changes in a person who did frequent repetitious activity as mail sorter and was right-hand dominant.  The Veteran's shell fragment wound did not hit the scapula or any bones of shoulders.  The muscle involved was the latissimus dorsi that had limited involvement at shoulder level and was mainly used for pull-ups and swimming.

The Board finds that the Veteran's disability does not approximate a rating based on loss of use of the left arm.  The June 2014 VA examination specifically provides, with respect to the service-connected damage to MGs I & II, that there is no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Accordingly, the Board finds that the Veteran's disability does not approximate a rating based on loss of use of the left arm. 

It is additionally found that a separate evaluation is not warranted for neurological impairment in the left upper extremity.  During the July 2008 examination and in his February 2012 Board hearing, the Veteran identified having muscle spasms.  In an April 2010 substantive appeal, he reported muscle spasms to the left shoulder that radiated to his right shoulder area.  The evidence includes a report of a computer tomography (CT) of the Veteran's cervical spine noting a history of radicular symptoms into the arms and neck pain (5/20/09 VBMS Medical Treatment Record Government Facility, p. 10).  Results of the CT were grossly normal.  

A January 2009 neurology consult record reflects complaints of pain and intermittent numbness in the Veteran's arms, worse in his left arm, since August 2008 (5/20/09 VBMS Medical Treatment Record Government Facility, p. 18).  The Veteran also reported muscle spasms in the neck and back and noted his prior fragment wound in service to the left mid back with a scar over the area of the rhomboideus major.  An electromyography (EMG) was performed and the impression was that there was no electrophysiologic evidence of a left cervical radiculopathy.  There was incidental note made of limited muscle relaxation seen in the left trapezius muscle compared to right trapezius muscle.  In February 2009, the Veteran's primary care physician noted back pain secondary to left trapezius muscle spasm of idiopathic origin, for which a TENS unit was recommended (5/20/09 VBMS Medical Treatment Record Government Facility, p. 40).  The June 2014 VA examinations show that the Veteran does not have a diagnosed neurological impairment related to damage to MG I & II.  

The Veteran is currently separately rated for left posterior and anterior chest scars, that are not the subject of this appeal.  The scars were described as mildly tender at the June 2003 examination and, in July 2008, were non-tender.  The June 2014 examiner reported that the scars were superficial, nonlinear, well-healed and non painful.  38 C.F.R. § 4.118, Diagnostic Code 7803 or 7804 (2007, 2016).




Extraschedular Rating

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b)(1) (2016). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected damage to muscle groups I & II before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's damage to MG I & II disability is manifested by no more than moderate injury.  The rating schedule contemplates these symptoms.  See Diagnostic Codes 5301, 5302.  No additional manifestations have been reported, thus indicating that there are not additional manifestations beyond the scope of the rating criteria.

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  In addition to the damage to MGs I & II disability, service connection is in effect for PTSD, evaluated as 70 percent disabling from November 23, 2003 and 100 percent disabling from June 30, 2005; and shell fragment wound damage to muscle group XXI with retained foreign bodies, scar of the left anterior chest, tinnitus, and diabetes mellitus, type II, each evaluated as 10 percent disabling; and scar of the left anterior chest, hearing loss, and hepatitis B, assigned noncompensable disability ratings.  As the Veteran is in receipt of a 100 percent rating for PTSD there is no gap to fill from June 30, 2005.  Prior to that time, there is no evidence or argument that the combined schedular rating fails to contemplate the combined level of the service-connected disabilities.  Referral for consideration of a combined extraschedular rating is not warranted.

Entitlement to a TDIU is potentially an element of all claims for increased rating and is addressed below.  See Rice v. Shinseki, 22 Vet. App. at 447.

In Sum

The Board finds that the Veteran is entitled to a 10 percent rating for moderate injury to MG I throughout the appeal period, including prior to May 28, 2008, and a separate 20 percent rating for moderate injury to MG II throughout the appeal period.  The benefit of the doubt has been resolved in the Veteran's favor to this extent.  38 U.S.C.A. § 5107(b).

The Board finds that at no time since the Veteran filed his most recent claim for an increased rating for damage to MGs I & II disability, has the disability on appeal been more disabling than as currently rated under the present decision of the Board.  Hart.






2. SMC - Based On Loss of Use of a Creative Organ

Contentions

The Veteran generally contends that he has erectile dysfunction due to his service-connected diabetes mellitus, type II.  He testified that hypertension did not affect his sexual performance and that he took hypertension medication for 10 years, during which he was sexually active.  See February 2012 Board hearing transcript at page 11.

Legal Criteria

VA provides SMC if a veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114 (k).  Loss of use of one testicle is established when (a) the diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) the diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) if neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genito urologist and accepted by the Veteran, establishes the absence of spermatozoa.  38 C.F.R. § 3.350 (a)(1)(i).

Analysis

SMC under 38 U.S.C. 1114 (k) is payable for each anatomical loss or loss of use of one or more creative organs if such loss is a result of a service-connected disability.  

The record shows that the Veteran has erectile dysfunction.  See November 2008 and June 2014 VA examination reports.  The Board notes initially that the Veteran is not service-connected for erectile dysfunction.

Service connection for diabetes mellitus, type II, was granted in the March 2008 rating decision.

The remaining question is whether the Veteran's erectile dysfunction is due to his service-connected diabetes mellitus, type II.

The November 2008 VA examiner determined that the Veteran's erectile dysfunction was less likely due to diabetes, as opposed to hypertension.  The examiner did not review the Veteran's medical records or opine as to whether the Veteran's erectile dysfunction was aggravated by his diabetes.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The June 2014 VA examiner reviewed the Veteran's medical records and performed a clinical examination.  The examiner noted that there was no documentation of any discussion of erectile dysfunction in all the Veteran's visits to private and Fresno VA physicians.  The November 2008 VA examination report was the only mention of erectile dysfunction.  The examiner stated that the Veteran "was asked three times" when his erectile dysfunction started and responded that it "started in 1998 (before I retired)".  The Veteran's diabetes mellitus, type II, was diagnosed in March 2007 and hypertension was diagnosed 1995.

The VA examiner opined that the Veteran's erectile dysfunction was less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected diabetes mellitus, type II.  The examiner explained that, by the Veteran's own lay history, his erectile dysfunction started in 1998.  The Veteran's diabetes mellitus, type II, was diagnosed in March 2007.  He had hypertension since 1996 and there was no change or aggravation of the pre-existing erectile dysfunction with the onset of diabetes mellitus, type II.

The Board finds that SMC on the basis of loss of use of a creative organ is not warranted.  The preponderance of the probative medical and other evidence fails to indicate that the Veteran's erectile dysfunction is in any way related to his service-connected disabilities, including his diabetes mellitus, type II.  Thus, because the underlying erectile dysfunction is not due to a service-connected disability, entitlement to SMC for loss of use of a creative organ must be denied as a matter of law.

3. TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

TDIU can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16 (a).

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16 (a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

From June 30, 2005, a 100 percent evaluation is in effect for PTSD.  While this total rating does not necessarily moot the TDIU claim, it does preclude an award of TDIU if unemployability is predicated, even in part, on the PTSD.  Bradley v. Peake, 22 Vet.App. 280 (2008).  Based on the facts in this case, detailed in pertinent part in the discussion that follows, stress, combativeness, anger outbursts, and other PTSD symptoms have been shown to play a role in the Veteran's inability to work.  Accordingly, in this case, an award of TDIU is only permissible prior to June 30, 2005.  As further explained below, such award is deemed warranted effective January 4, 2005.  Again, this award is moot beginning June 30, 2005.

Prior to June 30, 2005, the Veteran met the minimum percentage requirements for a TDIU.  38 C.F.R. § 4.16 (a).  The remaining question is "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he or she can actually find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

In his June 2005 formal claim for a TDIU (VA 21-8940), the Veteran reported that he was unable to work because of his PTSD and back condition (an apparent reference to his muscle injuries) (6/30/05 VBMS VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability).  He last worked full time in August 2004 and became too disabled to work on January 3, 2005.  The Veteran had work experience as a mail processor for the United States Postal Service for whom he worked from October 1973 to January 3, 2005.  He had one year of college education and remarked that severe stress and back problems due to his service-connected disabilities caused his unemployability.

The Veteran's employer, the United States Postal Service, confirmed that he could not be given any light duty and retired January 3, 2005 (4/10/06 VBMS VA 21-4192 Request for Employment Information in Connection with Claim for Disability; 2/10/06 VBMS VA 21-4192).
 
According to a January 2004 VA PTSD examiner, the Veteran stated that his coworkers were absolutely physically fearful of him and avoided him (1/28/04 VBMS VA examination, p. 4).  The Veteran had three apparently written warnings at work related to his behavior and several times even admitted that he could have been "fired" for the things that did.  The Veteran also, years ago, threatened a supervisor until the supervisor was "visibly shaking".  The examiner stated that it appeared as though the Veteran's employer was very tolerant of his behavior, and symptomatology.

The Veteran had a "short temper" and described irritability, extreme anger, unprovoked or provoked.  He often yelled at customers and coworkers and they were frightened of him.  The examiner observed that the Veteran was not unemployed, but with a less tolerant employer probably would be.  Id. at 12.  The Veteran "had major problems" in the post office, including chasing customers out the door from behind his window booth and having to be "rescued" by his peers.  His peers at work were afraid of him as were supervisors and therefore they tried to "let [the Veteran] alone."

The Veteran has reported that he worked as a mail processor for 32 years, basically since his discharge from active service, and did not report any other work experience.  The Veteran's psychiatric disability causes difficulty in his establishing and maintaining effective work and social relationships and adapting to stressful circumstances and his other service-connected disabilities cause difficulty in activities involving strenuous physical activity.  It is difficult to envision gainful non-sheltered employment that would permit such accommodations. 

The evidence is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.  Hence, entitlement to TDIU is warranted from January 4, 2005, the day after the Veteran last worked full time.  38 U.S.C.A. §§ 1155, 5107(b).  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (the question of employability is ultimately within the province of the fact-finder, as opposed to a medical provider). 






ORDER

Service connection for hepatitis C is denied.

A 10 percent rating for damage to MG I during the entire appeal period is granted.

A separate 20 percent rating for damage to MG II is granted.

Entitlement to special monthly compensation based on loss of use of a creative organ is denied.

Entitlement to a TDIU from January 4, 2005 is granted until June 30, 2005.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


